Case: 09-50275   Document: 0051998217     Page: 1   Date Filed: 01/07/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                  January 7, 2010
                                No. 09-50275
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee

v.

MIGUEL SILVA, JR., also known as Miguel Silva,

                                             Defendant-Appellant


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:03-CR-508-1


Before KING, STEWART and HAYNES, Circuit Judges.
PER CURIAM:*
       Miguel Silva, Jr., appeals the sentence imposed following the revocation
of his supervised release. Silva argues that his above-guidelines 24-month
sentence was unreasonable. He contends that the district court improperly
made his need for medical care or other correctional treatment the sole criterion
in its sentencing determination and that his marijuana usage and failure to
follow reporting conditions did not merit a 24-month sentence.



       *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
   Case: 09-50275    Document: 0051998217 Page: 2        Date Filed: 01/07/2010
                                 No. 09-50275

      Prior to United States v. Booker, 543 U.S. 220 (2005), we upheld a sentence
imposed after revocation of supervised release unless it violated the law or was
plainly unreasonable. United States v. Stiefel, 207 F.3d 256, 259 (5th Cir. 2000);
see 18 U.S.C. § 3742(a)(1), (4). In Booker, however, the Supreme Court directed
appellate courts to review sentences for reasonableness. 543 U.S. at 259-62.
Although we have not squarely addressed the proper standard of review to be
applied to revocation sentences, we need not do so today because Silva’s sentence
passes muster under either standard of review. See United States v. Hinson, 429
F.3d 114, 119-20 (5th Cir. 2005).
      Although Silva’s sentence exceeded the advisory guidelines range, it did
not exceed the statutory maximum sentence that could be imposed upon
revocation of supervised release. Furthermore, the record indicates that the
district court considered the advisory guidelines range, the 18 U.S.C. § 3553(a)
factors, and the arguments of counsel. Accordingly, Silva has not shown that his
sentence was either unreasonable or plainly unreasonable. See Hinson, 429 F.3d
at 119-20.
      AFFIRMED.




                                        2